Citation Nr: 0935517	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-26 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than September 3, 
2004 for a Dependency and Indemnity Compensation (DIC) 
allowance for child, J.M.W.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from February 1961 to May 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The procedural history requires clarification.  This claim 
originally stems from a March 2005 rating decision, which 
denied an additional DIC allowance for the appellant's 
adopted child.  The Board, in a November 2007 decision, 
granted the appellant's appeal for entitlement to an 
additional DIC allowance for her adopted child.  The RO 
effectuated the grant in an April 2008 rating decision 
assigning an effective date of September 3, 2004, the date 
the appellant filed her claim to reopen.  The appellant 
appeals the propriety of the effective date.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant, on her September 2008 substantive appeal form 
requested a hearing before the Board at the local regional 
office in Detroit, Michigan.  To date, the appellant has 
never been afforded such a hearing.  Her representative, in a 
June 2009 statement, again indicated the appellant's desire 
for a hearing before the Board at the RO in Detroit, 
Michigan. 

The Court has determined that the appellant has a right to 
request a hearing before the issuance of a Board decision. 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704.  Here, the appellant timely 
requested a hearing and, therefore, she should be afforded a 
hearing before the Board.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule 
the appellant for a hearing before the 
Board for the issue of entitlement to an 
effective date earlier than September 3, 
2004 for a DIC allowance for child, J.M.W. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




